Citation Nr: 1108596	
Decision Date: 03/03/11    Archive Date: 03/17/11	

DOCKET NO.  07-40 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.

2.  Entitlement to a disability rating in excess of 10 percent for residuals of shell fragment wounds of the left upper extremity.

3.  Entitlement to a total disability rating based on individual unemployability due to the severity of service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to July 1970.  His medals and badges include the Purple Heart Medal and the Combat Action Ribbon.

This case was most recently before the Board of Veterans' Appeals (Board) in November 2010 at which time it was remanded in pertinent part for further development.  The case has been returned to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify the Veteran should further action be required.

Please note that the appeal has been advanced on the Board's docket pursuant to the provisions of 38 U.S.C.A. § 7107 (a) (2) (West 2002) and 38 C.F.R. § 20.900 (c) (2010).  


REMAND

Pursuant to the Board's remand in November 2010, the Veteran was scheduled for examinations with regard to disability involving his left upper extremity and his PTSD.  The Veteran was also to provide more information with regard to his employment status.

The record shows the Veteran was scheduled for examinations by VA in December 2010, but for whatever reason, he failed to report.  The Veteran was apprised of the provisions in 38 C.F.R. § 3.655 (2010) to the effect that when a claimant fails to report for an examination in conjunction with a claim, the claim shall be evaluated based on the evidence of record.  

However, in an informal hearing presentation dated in February 2011, the Veteran's accredited representative stated that he was "unable to appear for his VA examinations."  She asks that he be accorded another opportunity to appear for the scheduled examinations in order to determine the nature and severity of his service-connected disabilities. A February 2011 letter from the representative reflects the Veteran had recently changed his address and the representative feared the Veteran might not have received correspondence pertaining to his claim.

The Board believes that the Veteran should be accorded one more opportunity to appear for scheduled examinations and the case is therefore REMANDED for the following:  

1.  All medical records from the VA Medical Center, Bedford, Massachusetts, from July 2010 should be obtained and associated with the claims file. 

2.  The Veteran should be contacted and asked to provide names and addresses of individuals who have treated him for the disabilities at issue in the past few years.  After obtaining any necessary authorization and release forms, those individuals should be asked to provide reports and/or evaluation for the Veteran's                   shell fragment wound disability and his PTSD.

3.  The Veteran should be asked to complete a VA Form 21-8940 that indicates his current employment status and any attempts he has made to obtain employment in the past several years.

4.  The Veteran should be accorded an examination by a physician knowledgeable in orthopedics for the purpose of determining the current nature and extent of impairment attributable to the service-connected shell fragment wound residuals involving the left upper extremity.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review has been accomplished.  All tests and studies deemed necessary are to be performed, and all subjective complaints and objective symptoms must be described in detail.  The examiner should opine as to whether it is possible to differentiate between symptoms attributable to the service-connected residuals of the left upper extremity and other nonservice-connected left arm disabilities.  The impact of the left upper extremity disability on the Veteran's ability to obtain or maintain gainful employment should be discussed by the examiner.

5.  The Veteran should be accorded an examination by a physician knowledgeable in psychiatry for the purpose of determining the current nature and extent of impairment attributable to his service-connected PTSD.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review has been accomplished.  Any appropriate tests are authorized.  The examiner should provide an opinion as to the impact of the Veteran's psychiatric symptomatology on his ability to obtain or maintain gainful employment.  The examiner should also provide a Global Assessment of Functioning Scare and indicate what the score represents.  

6.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case and be afforded the appropriate time period within which to respond.  The Board again places the Veteran on notice that pursuant to the provisions of 38 C.F.R. § 3.655, failure to cooperate by not attending any requested VA examination may result in an adverse determination.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	                  _________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



